UNPUBLISHED

                      UNITED STATES COURT OF APPEALS
                          FOR THE FOURTH CIRCUIT


                               No. 03-7024



MARIAN BROOKS,

                                                 Plaintiff - Appellant,

             versus


RICHMOND CITY JAIL FEMALE HOUSING UNIT MEDICAL
DEPARTMENT; NURSE FORD,

                                                Defendants - Appellees.



Appeal from the United States District Court for the Eastern
District of Virginia, at Richmond. Robert E. Payne, District Judge.
(CA-03-80)


Submitted:    October 15, 2003               Decided:   November 4, 2003


Before WIDENER and MOTZ, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Marian Brooks, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

       Marian Brooks appeals the district court’s order dismissing

her 42 U.S.C. § 1983 (2000) complaint. The district court referred

this    case   to   a   magistrate   judge      pursuant   to   28    U.S.C.

§ 636(b)(1)(B) (2000).       The magistrate judge recommended that

relief be denied and advised Brooks that failure to file timely

objections to this recommendation could waive appellate review of

a district court order based upon the recommendation. Despite this

warning,   Brooks   failed   to   object   to    the   magistrate    judge’s

recommendation.

       The timely filing of specific objections to a magistrate

judge’s recommendation is necessary to preserve appellate review of

the substance of that recommendation when the parties have been

warned that failure to object will waive appellate review.               See

Wright v. Collins, 766 F.2d 841, 845-46 (4th Cir. 1985); see also

Thomas v. Arn, 474 U.S. 140 (1985).          Brooks has waived appellate

review by failing to file objections after receiving proper notice.

Accordingly, we affirm the judgment of the district court.

       We dispense with oral argument because the facts and legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.




                                                                     AFFIRMED


                                     2